Citation Nr: 0127790	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  94-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected otitis media.

2.  Entitlement to an increased rating for the service-
connected right ear hearing loss, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico Regional Office (RO).  

The Board remanded the case in October 1996 for additional 
development of the record.


FINDINGS OF FACT

1.  The veteran's average pure tone decibel hearing loss in 
the right ear has been shown to be 70 in November 1992, 75 in 
March 1997 and 80 in August 1999, with speech discrimination 
scores of 86 percent in November 1992 and 80 percent in March 
1997 and 70 percent in August 1999.

2.  There is no evidence of suppuration or aural polyps 
associated with the service-connected right otitis media 
during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of rating in excess of 10 
percent for the service-connected right ear hearing loss have 
not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.87 
including Diagnostic Codes 6100, 6101 (1998); 38 C.F.R. §§ 
3.102, 3.321, 4.7, 4.85 including Diagnostic Codes 6100, 6101 
(2001).

2.  The criteria for a compensable disability rating for 
right ear otitis media are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.321, Part 4, § 4.87a, 
Diagnostic Codes 6200, 6201 (1998); 38 C.F.R. § 3.321, Part 
4, § 4.87, Diagnostic Codes 6200, 6201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's claims.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claims has been satisfied under the circumstances presented 
in this case.  The veteran has been provided VA examinations 
with regard to his claims.  The veteran has been specifically 
notified concerning what type of evidence is necessary with 
respect to his claims.  There is no indication of any 
additional records that the RO failed to obtain.  Further, he 
has been notified in the rating decisions, the statements of 
the case (SOC), supplemental statements of the case (SSOC) 
and associated notice letters, of the evidence needed to 
substantiate his claims.  The Board concludes that the 
discussions in the rating decisions, SOC's, SSOC's and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with VA's notification requirements.  The Board notes that 
the record contains two private medical records, dated in 
November 1992 and November 1997 which have been translated 
into English.  The translations have been added to the record 
and considered by the Board.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.


Factual Background

A November 1992 private audiological evaluation report shows 
that pure tone thresholds of the right ear, in decibels, were 
65 at 1000 hertz, 65 at 2000 hertz, and 80 at 4000 hertz.  No 
reading was given at 3000 hertz.  The average pure tone 
decibel losses were 70 in the right ear.  Speech audiometry 
revealed speech recognition ability of 86 percent in the 
right ear.  The translated portions of the evaluation 
indicated that right ear consistency and otoscopic 
examination of the right ear were good.  It was indicated 
that the veteran had moderate to severe hearing loss in the 
right ear.  

A December 1992 VA outpatient record noted that both ear 
canals were patent and the tympanic membranes were intact.  
It was indicated that the left tympanic membrane was intact 
and clear and that the right tympanic membrane was hyperemic 
(not bulging).  The assessment was right otalgia (otitis 
media).  

A February 1993 VA consultation report shows that the veteran 
reported a history of perforated ear drum.  It was noted that 
there was no active suppuration and that there was a 
retracted pocket on the center of the right tympanic 
membrane.  The assessment was right ear hearing loss.

An April 1993 VA audiology outpatient record noted that a 
hearing aid was issued.  There is no indication that an 
audiogram was performed.

On VA examination in June 1993, the veteran complained of 
malaise of the right ear and indicated that he had ear 
discharge once.  Examination revealed a retracted right ear 
drum, dry.  The left ear drum was normal.  It was indicated 
that there was no active infection or middle ear disease at 
the time of the examination.  It was noted that an audiogram 
was done in April 1993 and a Cross hearing aid was issued.  
X-ray studies of both mastoids showed evidence of chronic 
mastoiditis in the right side, with no definite cholesteatoma 
formation seen.  The diagnosis was right chronic mastoiditis. 

On VA examination in March 1997, pure tone thresholds, in 
decibels of the right ear were 70 at 1000 hertz, 65 at 2000 
hertz, 75 at 3000 hertz, 90 at 4000 hertz.  The average 
puretone decibel losses were 75 in the right ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear.   

A November 1997 private doctor's note, translated into 
English, indicated that the veteran suffered from chronic 
mortoiditis (sic) and loss of hearing.  

VA outpatient records show that in November 1997, the veteran 
complained of right ear pain.  It was indicated that both 
ears were completely without cerumen and that there was no 
tympanic membrane secretions or erythema.  The impression was 
mixed type hearing loss, right ear.  

A January 1998 private medical provider's statement indicated 
that the veteran had received treatment since May 1997 and 
had a history of hearing loss.  It was noted that the only 
treatment available for his condition was the use of hearing 
aids.  Attached to that statement are illegible treatment 
records dated from May 1997 to January 1998.

On VA examination in August 1999, the veteran reported a 
history of right tympanic membrane perforation for many 
years.  Pure tone thresholds, in decibels of the right ear 
were 75 at 1000 hertz, 70 at 2000 hertz, 80 at 3000 hertz, 95 
at 4000 hertz.  The average puretone decibel losses were 80 
in the right ear.  Speech audiometry revealed speech 
recognition ability of 70 percent in the right ear.   

	Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the VA Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work. 38 C.F.R. § 
4.2 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

During the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs, 
effective June 10, 1999. 62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to provide otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).


	A.  Hearing Loss

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (2001).  
The numerical standards by which auditory acuity and speech 
recognition are measured were not altered by the regulatory 
changes.

To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

However, if a claimant has service-connected hearing loss in 
one ear and nonservice-connected hearing loss in the other 
ear, the hearing in the ear having nonservice-connected loss 
should be considered normal for purposes of computing the 
service-connected disability rating, unless the claimant is 
totally deaf in both ears. VAOPGCPREC 32-97 (August 29, 
1997).  See also Boyer v. West, 11 Vet. App. 477 (1998).  

In this case, service connection for hearing loss is in 
effect for the right ear only and there is no competent 
evidence showing the veteran to be deaf in either ear.  
Therefore, any defective hearing in the left ear may not be 
used in rating hearing loss in the right ear.  See 38 C.F.R. 
§ 3.383 (2001).  However because the Schedule uses numeric 
designations from I to XI for both ears in determining an 
evaluation, the Schedule assumes that there is defective 
hearing in both ears.  As such, to comply with the provisions 
of 38 C.F.R. § 4.14 and the criteria for rating defective 
hearing set forth in the Schedule, auditory acuity in the 
left ear must be presumed to be Level I.  

When both the old and the new rating criteria are applied to 
the results of the veteran's November 1992, March 1997 and 
August 1999 audiometric tests, numeric scores of III, V and 
VI for the right ear, respectively, are obtained.  As noted 
above, a numeric score of I is assigned to the nonservice-
connected left ear.  Table VII of § 4.87 (1998) and Table VII 
of § 4.85 (2000) provide for the assignment of a 
noncompensable evaluation under Diagnostic Code 6100 when the 
veteran has these numeric scores.  Because the veteran's 10 
percent rating for the right ear hearing loss has been in 
effect since February 1964, that rating is protected and 
cannot be reduced.  38 C.F.R. § 3.951 (2001).

Consequently, the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent for the 
service-connected right ear hearing loss.


	B.  Otitis Media

Diagnostic Code 6201 for chronic catarrhal otitis media, in 
effect prior to June 10, 1999, provides that the disability 
will be rated based on hearing loss.  38 C.F.R. § 4.87a, 
Diagnostic Code 6201 (1998).

The revised criteria for Diagnostic Code 6201 provide that 
chronic nonsuppurative otitis media with effusion (serous 
otitis media) will be rated based on impairment of hearing.  
38 C.F.R. § 4.87, Diagnostic Code 6201 (2001).

Under the old criteria of Diagnostic Code 6200, pertaining to 
chronic suppurative otitis media, a 10 percent disability 
rating under this code requires continuance of the 
suppurative process, to be combined with ratings for loss of 
hearing.  38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998).

Under the revised rating criteria, chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) 
warrants a 10 percent rating during suppuration or with aural 
polyps.  Hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull are evaluated separately.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2001).

A full review of the record shows that the veteran has 
complained of right ear pain.  Both private and VA 
examination reports and outpatient treatment records fail to 
show active ear disease present during the entire appeal 
period.  As such, there is no evidence showing he has 
suppurative otitis media or aural polyps.  A compensable 
rating for ear disorders alone is not warranted without 
findings suppuration or aural polyps.  The service-connected 
right ear hearing loss is currently rated separately as 10 
percent disabling and therefore an increased rating for right 
otitis media on the basis of hearing loss is not appropriate.  
See 38 C.F.R. § 4.14 (2001).

Consequently, the preponderance of the evidence is against 
the assignment of a compensable rating for the service-
connected right otitis media.

C.  Extraschedular Consideration, pursuant to 38 C.F.R. 
§ 3.321(b)

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2001).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." 38 C.F.R. § 3.321(b)(1) 
(2001).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required any recent periods 
of hospitalization for his service-connected right ear 
hearing loss or otitis media.  There is no evidence in the 
claims file to suggest that marked interference with 
employment is the result of either condition.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claims for consideration of an extra-schedular rating for the 
service-connected disabilities.  Each disability is 
appropriately rated under the schedular criteria.

ORDER

Entitlement to a rating in excess of 10 percent for right ear 
hearing loss is denied.

Entitlement to a compensable rating for right otitis media is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

